Citation Nr: 1218341	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel





INTRODUCTION

The appellant had active service from January 1955 to December 1956.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2010 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran also filed a notice of disagreement to a May 2009 rating action that confirmed a noncompensable evaluation for acne vulgaris.  A statement of the case was issued, but the Veteran indicated that he did not wish to pursue an appeal.   See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  That matter is not before the Board.  

 Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 


Following the appellant's claim for benefits, the RO sent to the appellant a VCAA letter in January 2010.  This notice letter advised the appellant of the criteria used in evaluating service connection claims and also provided information concerning the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the appellant was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf. 

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (2011) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Sutton v. Brown, 9 Vet. App. 553 (1996).

Additionally, a review of the claims folder indicates that the appellant' service treatment records were associated with the claims file and he has submitted private clinical records.  Moreover, the appellant's VA treatment records have also been obtained and included in the claims folder for review.  It further noted that those documents that were contained in the claims folder that were not translated from Spanish to English have been translated prior to the Board's issuance of this Decision.  A copy of those translations has been included in the claims folder for review.  

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that in conjunction with this claim, the appellant underwent a VA audiological examination in February 2010, a copy of which is contained in the claims folder.  An audiological examination conducted at the VA Medical Center in 2007 is also of record.  A review of the most recent examination report notes that a thorough examination of the appellant was accomplished and the opinion provided was supported by sufficient rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, the appellant was given the opportunity to present evidence and testimony before the Board.  The appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

The Board notes that it has inspected the Virtual VA system, which is a highly secured electronic repository that is used to store and review documents involved in the claims process, to discover whether such a system contained any documents that might be pertinent to this claim.  Such a review has produced negative information that would be beneficial to the appellant's claim now before the Board.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 


II.  Factual Background and Legal Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As previously indicated, the appellant has come before the VA asking that service connection be granted for bilateral hearing loss.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  

The RO has conceded that the appellant experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  Hensley, as noted above, does not require this.  In this case, what is clear is that the appellant was exposed to acoustic trauma during service.

The record reflects that when the appellant enlisted and then was discharged from service, a whisper test was given to the appellant as a means of testing his hearing.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385 (2011), in that these results are inaccurate to determine the presence of high frequency hearing loss.  Particularly in light of Hensley, this examination is without probative value.  The appellant's service medical treatment records are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear.  Although the records indicate that there was "treatment" on both ears, said treatment was actually for cysts of both the right and left ear.  Specific treatment for or complaints involving hearing loss in either ear is nonexistent in the appellant's service medical records.  

The record shows that within five years after he was discharged from service, the appellant attempted to obtain VA compensation benefits from the VA.  Those same records reveal that when the appellant did not request service connection for hearing loss.  In fact, it was not until December of 2009 - forty-three years after his discharge - that the appellant submitted a claim to the VA asking that service connection benefits for hearing loss be granted.  Those same medical records do not show complaints of or findings suggestive of bilateral hearing loss until the early 2000s.  

To support his claim for benefits, the appellant has submitted private audiological treatment records from June 2009.  These records do show that the appellant has been diagnosed as suffering from hearing loss in both ears.  Per the treatment report, the audiologist also noted that the appellant was "exposed" to acoustic trauma while he was on active duty in the US Army.  However, that same audiologist did not insinuate or suggest that the appellant's current hearing loss was caused by or the result of or due to his military service or any incident therein.  

In 2007 and again in 2010, the appellant underwent VA audiological examination at the VA Medical Center.  On the authorized audiological evaluation in June 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
75
80
LEFT
40
40
65
70
85

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 percent in the left ear.  While the appellant was diagnosed as suffering from bilateral hearing loss, an opinion concerning the etiology of the disorder was not provided.  

On the audiological evaluation in February 2010, the examiner noted that the appellant admitted that he began noticing hearing loss between 1981 and 1986.  The examiner further noted that the appellant had post-service noise exposure in the form of eight years as a bus driver and fifty years as a musician.  The audiologist concluded that while the appellant may have experienced noise exposure while he was on active duty, such noise exposure was for a short period of time, whereas his post-service noise exposure occurred for fifty plus years.  As such, the examiner concluded that the appellant's hearing loss was not due to or caused by or the result of his military service or any incident therein.  

The service treatment records establish that the appellant did not seek medical evaluation for hearing loss during active duty.  The appellant has also admitted that he did not seek medical evaluation for hearing loss until 2005 nor is there medical evidence documenting such treatment prior to 2005.  This establishes that there is no objective evidence that the appellant manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011). 

The only evidence favorable to the appellant's contention that he incurred chronic hearing loss during service is the lay evidence provided by him.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced a decrease in his hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the appellant's lay statement that he experienced this decrease intermittently in service and thereafter. 

Although the appellant has insinuated that he had little exposure to hazardous noise after service, the record establishes that the appellant report post-service employment driving a bus and a long history as a musician.  In other words, he was exposed to eight years of engine noise and fifty years of sounds that would have been produced when he performed before others.  The Board finds the appellant's insinuation that he had no exposure to hazardous noise after service is inconsistent with the overall record. 

Additionally, the Board finds his statements that he began experiencing problems with his hearing while in service or immediately thereafter inconsistent with the record.  From shortly after the appellant was discharged from service until 2009, the appellant was silent as to any suggestion that he suffered hearing loss while on active duty.  The Veteran was aware of the VA compensation program and submitted several claims for benefits over the years.  He never mentioned a hearing loss.  It seems likely that if the disability was present from service, the Veteran would have claimed benefits at an earlier date when filing other compensation claims.  It was not until nearly fifty years after his discharge from service that he asserted that his hearing loss was related to service.  The Board finds his statements inconsistent with his actions after discharge from active service. 

In sum, the Board concludes that the appellant's statements and insinuations about poor hearing at service discharge, chronic and continuous hearing loss following service, and lack of exposure to hazardous noise after service, are not credible. 

The appellant is competent to state what he experienced, such as experiencing hearing loss.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the noted hearing loss.  In this case, the Board finds that the appellant reports that he experienced hearing loss intermittently but continuously since his discharge from active service less than credible.  The Board notes even the private examination report that was submitted by the appellant did not etiologically link the appellant's hearing loss with his military service.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 

284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is the negative opinion provided by the VA audiologist in February 2010, and there are no other medical opinions either positive or negative.  The Board would note that the audiologist who provided the opinion in February 2010, with his addendum, was not equivocal.  That examiner was very specific and direct in the opinion he provided.  Based on the clarity and specificity provided in the opinion with addendum, the VA examiner's opinion does not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA audiologist's opinion on which it bases its determination that service connection for bilateral hearing loss is not warranted.  In other words, the Board attaches the most significant probative value to the VA audiologist's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current hearing loss is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the current hearing loss of both ears is somehow related to the appellant's military service and the acoustic noise trauma that the appellant endured while he was on active duty.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service many years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

While the Veteran is competent to claim that he has had difficulty hearing since service, he is not competent to state that current hearing loss is due to acoustic trauma in service or any other cause.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder. See Barr.  Thus, the lay assertions are not competent or sufficient.  Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current bilateral hearing loss, first shown many, many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


